— In an action for separation, on the application of the plaintiff wife, who had been appointed receiver in sequestration, an order was made for the examination of defendant’s father and brother concerning the property of defendant, and for the production of books, papers and other articles upon such examination. Order modified on the law and the facts by striking out item “ (a) ” "in the last ordering paragraph. As so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. Production of corporate books and records, without limitation as to dates or nature, has not been shown to be necessary or reasonable. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [See post, p. 967.]